Citation Nr: 1206552	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to February 1975. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared and offered testimony in support of his claim before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In May 2011, the Board sent the Veteran a letter informing him that the VLJ who conducted the May 2009 Board hearing was no longer with the Board.  He was further informed that he had the right to an additional hearing before another VLJ who would issue the final decision in his appeal.  He responded in May 2011 confirming his desire to appear at a new hearing.  See 38 C.F.R. § 20.707.  Accordingly, the Board remanded the matter to the RO in July 2011 to grant the Veteran's request for a new hearing.  Upon remand, a new hearing was conducted via videoconference at the RO in November 2011.  A transcript of the hearing has been associated with the claims file. 

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence at his hearing, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The scope of the instant appeal, as characterized on the title page, reasonably encompasses a claim of service connection for any psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).


 
FINDINGS OF FACT

1.  The Veteran currently is shown to have a diagnosis of PTSD that is due to an in-service personal assault that as likely as not occurred. 

2.  The weight of the credible and competent evidence demonstrates that a currently diagnosed psychiatric disorder other than PTSD, including depression and dysthymia, is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his PTSD is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  By extending the benefit of the doubt to the Veteran, a psychiatric disorder other than PTSD, variously diagnosed as depression and dysthymia, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of equipoise in showing that service connection is warranted, for the reasons discussed below.  For sake of clarity, the Board will separately address the issues of service connection for PTSD and a psychiatric disorder other than PTSD.  


A.  PTSD

The Veteran contends that he currently suffers from symptoms of PTSD due to a stressor during service involving military sexual trauma (MST).  

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

In the instant appeal, the evidence of record includes consistent and ongoing post-service VA mental health treatment records reflecting a diagnosis of PTSD related to two stressors involving childhood trauma and MST.

In particular, the evidence includes VA mental health records beginning in November 2004 revealing an assessment of major depressive disorder (MDD), rule out panic disorder, and PTSD.  Of note, it was found in early November 2004 that the Veteran's "most salient issue appears to be trauma due to a long standing history of childhood sexual abuse" that he had repressed for over 40 years.  

A VA mental health record from early in April 2005, however, demonstrates that the Veteran's treatment had "trigger[ed]" a dream regarding MST "which he had forgotten about."  Later during April 2005 a diagnosis of MDD, panic disorder without agoraphobia, and PTSD, was made.  It was found that the Veteran met the criteria for PTSD related to his childhood sexual trauma, but "[i]t is apparent, however, that his combat related experiences in [service] as well as an experience of MST served to exacerbate his traumatic response."  On follow-up in June 2005, 
it was found that the Veteran's childhood trauma was the primary cause and contributor to his PTSD, but his MST and submarine duty "served to exacerbate his trauma and intensify his symptoms."  It was found that the timing of the onset of his symptoms was suggestive of this exacerbation in-service as well as his history of staying active and busy, thereby distracting himself from his symptoms.  In light of this history, the Veteran was referred to a group therapy program specific to those with MST.  

In connection with the instant appeal, the Veteran underwent VA examinations in March 2010 and August 2010.  The same examiner performed both examinations.  

In March 2010, the VA examiner diagnosed PTSD, and found that the Veteran's childhood sexual trauma along with adolescent shyness and a tendency to isolate himself in books most likely led to his inability to adapt to service and "may have" led to further traumatization via MST.  The VA examiner went on to explain that the Veteran's "childhood sexual trauma certainly may have compounded the MST to summate to PTSD behaviors," but the VA examiner found it impossible to give a prognosis for the Veteran's condition, which was likely be inextricably related to his physical problems.

In August 2010, the VA examiner performed a follow-up examination.  First, the VA examiner diagnosed the Veteran with PTSD, and then the examiner opined that the Veteran's sexual trauma as a child "almost certainly" carried over to how he experienced the MST during service.  

Also showing a diagnosis of PTSD related to MST, the Veteran's treating VA psychiatrist wrote a letter in support of his claim in October 2011.  She detailed that he was in treatment for symptoms of PTSD secondary to MST, which he "had kept . . . a huge secret until it was revealed during his [mental health] treatment."  She went on to cite a VA group therapy note from April 2005 detailing the Veteran's disclosure of MST.  

The Board finds that this evidence establishes that it is at least as likely as not that the Veteran has a current diagnosis of PTSD due, at least in part, to his claimed MST.  

However, a grant of service connection for PTSD is not warranted simply because a physician or other health care professional has accepted a veteran's description of his claimed stressors as credible.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Rather, a veteran must still present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  Thus, the remaining question to resolve in this appeal is whether the claimed stressor involving MST did, in fact, occur.  See 38 C.F.R. § 3.304(f).  

Pertinent in this appeal, if a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

Here, the Veteran wrote a statement in November 2006 detailing several stressors that he attributes to his PTSD symptoms.  At his November 2011 Board hearing, he made clear that his primary stressor involved a claimed assault by a superior office, which occurred after he had completed an advanced training course in Virginia.  

The Veteran's service treatment records are currently unavailable and are presumed to have been destroyed while in government custody.  In such situations, generally, a veteran is competent to report certain factual matters about which he had first-hand knowledge, including such events as experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, the Veteran's own assertions are some evidence supporting this appeal.  

Moreover, the Veteran's service personnel records are associated with the claims file.  Importantly, they show that he finished technical school in Virginia in March 1970.  His class standing was the top or middle of each class.  After this training, he was transferred to submarine duty in Groton, Connecticut.  These personnel records, consistent with the Veteran's own assertions, include personnel evaluation ratings that declined after he finished technical school in March 1970.  They also show that he received his first of many nonjudicial punishments (NJPs) beginning in August 1970.  

A performance evaluation for the period from June 1970 through December 1973, in particular, shows that the Veteran's performance was effective with uniformly high quality work, but required supervision starting and maintaining work, and had superior technical knowledge, but exhibited lack of motivation.  It was noted that he had difficulty making morning quarters on time sometimes because of alcohol use the night prior.  A performance evaluation for the period ending November 1972 noted "effective and quite reliable" professional performance, but he needed "a little more self confidence and maturity."  A performance evaluation for the period ending May 1973 noted the Veteran to have congenial personality.

He was then referred for psychiatric evaluation in September 1974 after he "rather suddenly feels he cannot [and] will not make the next patrol, only a few days away."  It was also noted that he could "no longer cope with the way of life [and] 'on-edge' feeling of the boat," and he felt so strongly about this that he would miss movement rather than go.  Also notable, the Veteran was reported to have "threatened to kill a man" and had had several masts based on alcohol.  On evaluation, a mental status examination revealed no evidence of a thought disorder or depression at that time, and it was found that he had a "significant personality disorder."  The diagnosis was passive aggressive personality type.  

Also in the service personnel records is a September 1974 report showing that the Veteran had requested "exemption for using amphetamines in various forms, marijuana, LSD, and cocaine."  It was noted that he was "undoubtedly habituated to the amphetamines, but not drug dependent."  He was referred for counseling.  

The service personnel records show that the Veteran was temporarily disqualified for submarine duty at that time, and he was then permanently disqualified by reason of unreliability in December 1974.  

Finally, a narrative recommending discharge details that the Veteran's overall performance and attitude had been regressing at an ever increasing rate with NJPs seven times, with four masts within the last year.  He was also noted to be a chronic disciplinary problem and administrative burden with performance that had been unsatisfactory.  He was found to display a continual flagrant disregard for rules and regulations and exhibited an attitude of indifference and defiance despite having been counseled and warned.  It was found that he had an apparent desire to obtain a discharge at any cost.  The recommendation for discharge was made on the basis of frequent involvement with authorities unrelated to drug use for which he was granted an exemption. 

The Board finds that the service personnel records are consistent with a pattern of behavior changes following the claimed assault, which is further evidence supporting the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f)(5).  

Finally, the post-service medical evidence, including the March 2010 and August 2010 VA examinations and the October 2011 letter from a VA psychiatrist, are persuasive evidence supporting the occurrence of the claimed MST.  See 38 C.F.R. § 3.304(f)(3); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (2011).

Thus, the evidence establishes that the claimed in-service MST as likely as not occurred.  

In light of the foregoing, the Board finds that the evidence demonstrates a medical diagnosis of PTSD, a link, established by medical evidence, between the current PTSD symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor involving MST occurred.  Accordingly, the evidence is at least in a state of relative equipoise in showing that PTSD was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.    

In making this determination, the Board acknowledges that the medical evidence, such as the August 2010 VA examination, includes an indication that the Veteran's PTSD symptoms are due to a combination of pre-service childhood trauma and the in-service MST.  This evidence does not materially alter the Board's analysis, however, as PTSD is not shown to have been diagnosed prior to (or for many years after) the Veteran's service.  The record certainly does not include clear and unmistakable evidence establishing that PTSD existed prior to service and was not aggravated therein.  Accordingly, the grant of service connection is warranted on a direct basis under 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that even if a veteran's condition preexisted service, the presumption of soundness applies where the record does not contain clear and unmistakable evidence showing that the preexisting condition was not aggravated during service, as "[t]his essentially ha[s] the effect of converting an aggravation claim into one for service-connected disability." ).

B.  Depression

With regard to the Veteran's claim of service connection for a psychiatric disorder other than PTSD, the evidence of record does not, as indicated, include the Veteran's STRs.  Although later evidence provides some indication of preexisting symptomatology, the Veteran is presumed to have been sound upon service entry in light of the missing service entrance examination.  See Doran v. Brown, 6 Vet. App. 283, 268 (1994).  Furthermore, the record does not include clear and unmistakable evidence of a psychiatric disorder preexisting service, but not aggravated therein.  Accordingly, the presumption of soundness is not rebutted.   See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304.  Therefore, the remaining question is whether the Veteran has a current psychiatric disorder other than PTSD that is directly related to his active service.  See Wagner, 370 F.3d at 1094.

On this question, the post-service medical evidence includes various psychiatric diagnoses, including anxiety disorder, not otherwise specified (NOS), dyssomnia, NOS, rule out major mood disorder (in April 2002); major depressive disorder (beginning in November 2004; panic disorder without agoraphobia (in April 2005); and dysthymic disorder (in December 2005).  The most recent diagnoses during VA outpatient mental health treatment are reflected in a September 2011 treatment record as dysthymia and panic attacks.  

At the August 2010 VA examination, cited above, the VA examiner concluded that the Veteran's PTSD and depression, NOS, were related to his in-service MST and appeared to be inextricably intertwined with depressed effects themselves caused by the traumatic experience.  The VA examiner also diagnosed personality disorder, NOS.  She explained that the Veteran's configuration of PTSD, depression, personality disorder, and multiple physical problems represent a complicated package in which a definitive causal relationship could not be stated.  She made clear that on the one hand, the MST very likely led to depression, which linked to a passive-dependent personality style, effected the Veteran's poor motivation.  On the other hand, his lack of motivation and passivity could be the main factor in his physical condition [obesity] which may be causative in his ongoing depression, which, again may be linked to MST.  

In light of this evidence, the Board finds that, by extending the Veteran the benefit of the doubt, the evidence is at least in a state of relative equipoise in showing that a psychiatric disorder other than PTSD, most recently diagnosed as depression and dysthymia, is as likely as not due to active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  
 
The Board notes as a final matter that although the record on appeal also includes diagnoses of a personality disorder, such disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, service connection must be denied for a personality disorder.  

To the extent the Veteran's current symptomatology may be a manifestation of a personality disorder, to any degree, this is a question that must be reserved until an initial disability rating is assigned for the service-connected psychiatric disabilities.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection.").


ORDER

Service connection for PTSD is granted.  

Service connection for a psychiatric disorder other than PTSD, variously diagnosed as depression and dysthymia, is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


